          Case 1:20-cr-00291-RA Document 37
                                         36 Filed 03/19/21
                                                  03/18/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 18, 2021

BY ECF
                                                                            Application granted. The sentence is
The Honorable Ronnie Abrams                                                 adjourned to April 12, 2021 at 11:00 a.m.
United States District Judge
Southern District of New York                                               SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                            _______________________
       Re:     United States v. Gregory Mella, 20 Cr. 291 (RA)              Ronnie Abrams, U.S.D.J.
               United States v. Gregory Mella, 11 Cr. 59 (RA)               March 18, 2021
Dear Judge Abrams:

        The Government respectfully submits this letter on behalf of both parties to request a short
adjournment of approximately two weeks of the sentencing in this matter, which is currently
scheduled for March 26, 2021. The Government has raised questions with defense counsel about
certain factual positions taken in the defense’s sentencing submission. Defense counsel requires
additional time to meet with the defendant about the Government’s questions and prepare for
sentencing.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:    _________________________________
                                                     Michael R. Herman
                                                     Assistant United States Attorney
                                                     (212) 637-2221

CC: Defense counsel (by ECF)
